COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS


ANTHONY LEROY JONES,                           §
                                                                 No. 08-14-00106-CR
                                               §
                             Appellant,                            Appeal from the
                                               §
V.                                                                297th District Court
                                               §
                                                               of Tarrant County, Texas
THE STATE OF TEXAS,                            §
                                                                   (TC# 1297869D)
                                               §
                              Appellee.
                                               §

                               MEMORANDUM OPINION

       Anthony Leroy Jones appeals his conviction of robbery, enhanced by two prior felony

convictions. Appellant was charged with aggravated robbery, but he entered a plea of guilty to

the lesser included offense of robbery before a jury and the trial court conducted a unitary

proceeding.   TEX.CODE CRIM.PROC.ANN. art. 26.14 (West 2009); see Frame v. State, 615
S.W.2d 766, 767 (Tex.Crim.App. 1981).         The jury found Appellant guilty, found the

enhancement paragraphs true, and assessed his punishment at imprisonment for a term of sixty

years. We affirm.

                                  FRIVOLOUS APPEAL

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U .S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a professional

evaluation of the record demonstrating why, in effect, there are no arguable grounds to be

advanced. See In re Schulman, 252 S.W.3d 403, 406 n.9 (Tex.Crim.App. 2008)(“In Texas, an

Anders brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent legal

authorities.”); High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978). Counsel has notified the

Court in writing that he has delivered a copy of counsel’s brief and the motion to withdraw to

Appellant, and he has advised Appellant of his right to review the record, file a pro se brief, and

to seek discretionary review.      Kelly v. State, 436 S.W.3d 313, 318-20 (Tex.Crim.App.

2014)(setting forth duties of counsel). Appellant has been provided access to the appellate

record, but he has informed the Court he does not wish to file a pro se brief despite.

       We have carefully reviewed the record and counsel’s brief, and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. Accordingly, we affirm the judgment of the trial court.



April 22, 2016
                                              ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                               -2-